Citation Nr: 1748708	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  17-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to August 11, 2015, and in excess of 20 percent thereafter, for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for residuals of a cervical spine/stenosis neck injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1953 to August 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2015 from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

In relevant part, within the January 2015 rating decision the RO granted a noncompensable rating for bilateral hearing loss effective September 28, 2011.  In October 2015, the RO increased the Veteran's rating to 20 percent, effective August 11, 2015.  As this increased rating does not represent a total grant of the benefit sought on appeal the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in November 2015.  In February 2017, he reported worsening of his symptomatology.  See VA Form 9.  A new VA examination was scheduled for August 23, 2017.  The record reflects that the Veteran did not attend this examination.  Shortly thereafter, the Veteran contacted the RO and requested that his examination be rescheduled for good cause.  See October 2017 Correspondence.  As rationale, he asserted not receiving notice of his examination date until the RO's issuance of its supplemental statement of the case.  He also asserted that his examination date was impractical as it essentially overlapped with his mandatory preparation/evacuation for hurricane Harvey. 
That said, the record is negative for a physical copy of the appointment letter sent to the Veteran.  Further, the noted date of his examination was two days prior to hurricane Harvey's landfall; thus his report of its impracticality is reasonable.  The Board finds that the Veteran has presented good cause for his, in essence, failure to report for VA examination.  38 C.F.R. § 3.655 (a), (b) (2016).  Another attempt should be made to afford the Veteran an examination.

With regard to the Veteran's claims for service connection, new VA examination opinions are required.  In November 2015, an examiner opined that his neck/spine and bilateral shoulder disabilities were not related to service.  These opinions were predicated on the significance of the record lacking documentation of the Veteran's reported in-service injury.  Such a rationale is inadequate as the examiner had been instructed that service treatment records were unavailable because they were lost due to fire.  See October 2015 VA Form 21-2507a.  Additionally, although instructed that the Veteran's statements were deemed credible and consistent with the places, types, and circumstances of his service, the examiner appears to discount his reports.  On more than one occasion the examiner refers to his report as a "story" and indicates it is not supported by the record.  

Correspondingly, the examiner failed to consider the Veteran's reports of continuity of symptomatology and consistent treatment post service.  The examiner also specified that consideration of the Veteran's bilateral shoulder treatment records was "essentially irrelevant" as they were dated in 2015.  However, the claims file contains records dated as early as 2007.  Lastly, the examiner opined that the Veteran's cervical spine disabilities were more likely due to age, than service, but provided no rationale.  In light of these omissions, the Board finds that new VA examinations opinions should be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (a mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement); See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.)

While on remand, all outstanding treatment medical records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding private and VA treatment medical records and associate them with the claims file.

2. Schedule the Veteran for a new VA examination, to determine the current severity of his service-connected bilateral hearing loss.  

Once scheduled, the RO/AOJ must obtain and then incorporate into the record a copy of the notice sent to the Veteran.  The RO/AOJ should also send a copy of the examination notice to the Veteran's representative and incorporate that documentation into the record. The RO/AOJ must notify the Veteran that it is his responsibility to respond to all requests, report for examination and to generally cooperate in the development of the claim.  The consequences for failure to report for a VA examination, without good cause, may include denial of the claim.

Upon examination, any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examination report must fully describe the functional impairment and effects caused by the hearing disability.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.

3. Schedule the Veteran for a VA examination by an appropriate examiner (other than the November 2015 VA examiner, if possible) to determine the nature and etiology of his neck and bilateral shoulder disabilities.  

Once scheduled, the RO/AOJ must obtain and then incorporate into the record a copy of the notice sent to the Veteran.  The RO/AOJ should also send a copy of the examination notice to the Veteran's representative and incorporate that documentation into the record. The RO/AOJ must notify the Veteran that it is his responsibility to respond to all requests, report for examination and to generally cooperate in the development of the claim.  The consequences for failure to report for a VA examination, without good cause, may include denial of the claim.

Upon examination, the claims file, including this Remand, must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a. Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's neck and shoulder disabilities were incurred during service.  In rendering the opinion the examiner is advised that service treatment records, with the exception of the Veteran's separation examination, were destroyed due to fire.  Nevertheless, his reports of in-service injury are considered credible and consistent with the places, types, and circumstances of his service.

b. All clinician(s) must include a detailed supportive rationale and explanation of any clinical findings and/or opinion presented.  If the examiner(s) is/are unable to present an opinion and/or discussion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner(s) arrived at this conclusion.

4. Following completion of the aforementioned development, and any other development deemed necessary, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




